IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41712

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 756
                                                )
       Plaintiff-Respondent,                    )     Filed: October 10, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TAYLOR HAMPTON BURGESS,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order revoking probation and reinstating previously suspended unified five-year
       sentence with two-year determinate term for delivery of marijuana, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Taylor Hampton Burgess pleaded guilty to delivery of marijuana, Idaho Code § 37-
2732(a), and the district court imposed a unified five-year sentence with a two-year determinate
term and retained jurisdiction. Following the period of retained jurisdiction, the district court
suspended the sentence and placed Burgess on supervised probation for five years. A report of
probation violation was filed and the district court reinstated Burgess on probation.        This
probation was subsequently revoked and the suspended sentence ordered into execution. On
appeal, Burgess does not challenge the district court’s decision to revoke probation, but argues




                                               1
only that the district court abused its discretion by failing to sua sponte reduce his sentence upon
revocation.
       Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014),
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon revoking probation. Therefore, we will not further address the claim. The order
revoking probation and directing execution of Burgess’s previously suspended sentence is
affirmed.




                                                 2